DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the amendment and Terminal Disclaimer filed on September 3, 2021.
Claims 13-18 and 31 are amended.
Claims 1-12, 19-30, and 32-34 are withdrawn.
Claims 1-34 are pending.

Reasons for Allowance
Claims 13-18 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claim terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1350, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found in the specification of the instant application.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . .”  Id.  Using these definitions for the claims, the invention was not reasonably found in the prior art.
Independent claim 13 describes a method of issuing a rewards point using a united point service.  Specifically, the claim recites recording a confirmation transaction on a first blockchain that includes an exchange rate of a rewards point to that of a united point.  The method then acquires a confirmation transaction identification which is the location of the confirmation transaction on the first blockchain.  The method determines that an anchoring condition is satisfied, where the anchoring condition is that a required number of specific hash values and neighboring hash values are either acquired or generated.  Based on this anchoring condition being satisfied, the method then records a first representative hash value on a second blockchain.  The first representative hash value is calculated using a hash value of the confirmation transaction on the first blockchain and at least one neighboring hash value of the confirmation transaction.  The method acquires a second confirmation transaction ID which locates the first representative hash value on the second blockchain.  The method then recites acquiring an issuance transaction from a point managing server.  The issuance transaction includes a public key of a point distributor and an issued amount of the united point of the point distributor.  The issuance transaction is then determined to be valid.  Based on the issuance transaction being valid, then method records the issuance transaction on the first blockchain.  The method then updates a balance database to record the change caused by the issuance transaction.  The method acquires a first issuance transaction ID which locates the issuance transaction on the first blockchain database.  The method then records a second representative hash value on a second blockchain, wherein the second representative hash value is calculated using hash value of the issuance transaction and at least one neighboring hash value of the issuance transaction.  The method acquires a second issuance transaction ID which locates the second representative hash value.  Finally, the method verifies an integrity of the first blockchain by comparing the first representative hash value and the first issuance transaction ID with the second representative hash value and second issuance transaction ID.  The first blockchain integrity is confirmed when they match.
Regarding the double patenting rejection, Applicant has filed a Terminal Disclaimer on September 3, 2021, thereby overcoming this ground of rejection.
Regarding the 35 U.S.C. § 112 rejection, Applicant’s amendments have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.
Regarding the 35 U.S.C. § 101 rejection, Applicant’s amendments to the independent claims overcome this ground of rejection.  More particularly, the subject matter of the how the blockchain is used to keep track of the issued rewards points as well as verifying the integrity of the first blockchain results in a practical application of the abstract idea of keeping track of issued rewards points.  These additional elements result in a technological improvement as the integrity of the first blockchain database is confirmed by using a second blockchain, thereby resulting in an improvement to blockchain technology.
Regarding the 35 U.S.C. § 103 rejection, Applicant’s amendments to the independent claims overcomes this ground of rejection.  More particularly, the amendments relating to satisfying a particular anchoring condition and verifying the integrity of the first blockchain by using the second blockchain, in combination with the remaining elements of the claim, are not obvious over any reasonable combination of prior art.
The following prior art is considered pertinent to the claimed invention:
U.S. Patent Pub. No. 2018/0165476 discloses systems and methods for preventing vulnerabilities in a blockchain due to quiescence are disclosed including submitting a first crosslink transaction for addition to a first blockchain that includes cross-referencing information for a second crosslink transaction that corresponds to the first crosslink transaction and submitting the second crosslink transaction for addition to a second blockchain that includes cross-referencing information corresponding to the first crosslink transaction. The first and second crosslink transactions are configured to be usable together by a user of at least one of the first and second blockchains to validate at least a portion of one of the first and second blockchains after a period of quiescence in the one of the first and second blockchains.
U.S. Patent Pub. No. 2018/0089641 discloses a system comprises a non-transitory machine readable storage medium storing instructions and a database identifying a plurality of assets and a state of each asset. The instructions configure a processor for receiving updates to a distributed electronic ledger managed by plural peer processors. Each update includes an event or change affecting one of the assets. The peer processors verify portions of the ledger describing each event or change. At least one of the updates has not yet been recorded in the ledger at a time of the receiving. The processor computes a state of each asset, based on the updates, receives a request for a state of one of the assets; and responds to the request, reflecting each event and change affecting that asset. The response is performed without waiting for the peer processors to verify an update that has not yet been recorded in the ledger.
U.S. Patent No. 10,826,685 discloses one or more systems implement a plurality of blockchains to track event data. The plurality of blockchains are arranged in tiered form, and the content and/or integrity of blockchains in higher tiers depends on, or at least derives from, the content and/or integrity of the blockchains in lower tiers. Depending on the specific structure and implementation, assurances, verifications, and the like may be provided for services and other resources using such blockchains in a repeatable manner.
U.S. Patent Pub. No. 2018/0025435 discloses a method of providing secure ledger distribution for interbank settlement includes establishing a private sidechain among a centralized computer system of a central bank and computer systems of at least a sender bank and a receiver bank, each of which have an account with the central bank. The centralized computer system receives a transaction from the computer system of the sender bank as a payment request. The centralized computer system determines whether the transaction is valid. Consensus is reached within the private sidechain. The centralized computer system forwards the transaction to the computer system of the receiver bank along with a finality proof. The accounts of the sender bank and the receiver bank are updated and the transaction is added to a private ledger accessible only within the private sidechain.
NPL “Understanding Modern Banking Ledgers Through Blockchain Technologies: Future of Transaction Processing and Smart Contracts on the Internet of Money” by Peters et al. discloses an overview of the concept of blockchain technology and its potential to disrupt the world of banking through facilitating global money remittance, smart contracts, automated banking ledgers and digital assets. In this regard, we first provide a brief overview of the core aspects of this technology, as well as the second-generation contract-based developments. From there we discuss key issues that must be considered in developing such ledger based technologies in a banking context.
The cited references, alone or in combination, fail to disclose the specific combination of operations recited in independent claim 12.
Independent claim 31 is significantly similar to claim 13.  As such, claim 31 is also allowed.  The dependent claims are allowed for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685